      Case 3:21-cv-00776-MCR-EMT Document 4 Filed 05/19/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

RANADA COOKS,

      Plaintiff,                        CASE NO.: 3:21-cv-00776-MCR-EMT

vs.

ANDREA MINYARD; GULF COAST
AUTOPSY PHYSICIANS, P.A.; TIMOTHY
J. GALLAGHER; CORPORAL THOMAS
PASCHAL; TROOPER CHAD LYNCH;
SERGEANT RANDLE PADGETT; FAITH
CHAPEL FUNERAL SERVICES, LLC; and
TRACY MORTON MEMORIAL CHAPEL, LLC,

      Defendants.
                                        /

      ANDREA MINYARD’S NOTICE OF CONSENT TO REMOVAL

      Pursuant to 28 U.S.C. § 1446(b), by and through undersigned counsel,

Defendant Andrea Minyard, MD, gives notice to the Court of her consent to the

removal of this case to the United States District Court, Northern District of Florida,

Pensacola Division, by Defendants Corporal Thomas Paschal, Trooper Chad Lynch,

and Sergeant Randle Padgett.
     Case 3:21-cv-00776-MCR-EMT Document 4 Filed 05/19/21 Page 2 of 2




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

furnished electronically through the court’s CM/ECF system to counsel of record on

this 19th day of May, 2021.

                                            /s/Charles Wiggins
                                            CHARLES WIGGINS
                                            Fla. Bar No.: 0048021
                                            ctw@beggslane.com
                                            BEGGS & LANE, RLLP
                                            501 Commendencia Street
                                            Pensacola, Florida 32502
                                            T: (850) 432-2451
                                            F: (850) 469-3331
                                            Attorneys for Andrea Minyard, MD




                                   Page 2 of 2
